DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed March 22nd, 2021 has been entered. Claims 1-8, 12-17 and 19-21 are pending. Claims 1, 2 and 6 have been amended, claims 9-11 and 18 have been canceled and claims 20-21 have been added by the Applicant. Applicant’s amendment has overcome the 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Storm US 4399339.
Regarding claim 1, Storm discloses (figs. 1-4) an electromechanical switching device (20) comprising:
a plurality of switching contacts configured to close an electrical circuit, where the switching contacts comprise a first switching contact (10) and a second switching contact (42) where the 
where at least one of the switching contacts (10) is formed from a plurality of closed bodies (13) arranged against one another, and where hollow spaces (12) configured to receive liquid (14) arranged between the closed bodies (13);
where the first switching contact (10) is formed from a first plurality of closed bodies (13) arranged against one another and, and where the first plurality of closed bodies (13) comprises a first plurality of hollow spaces (12) arranged between the first plurality of closed bodies (13) and configured to receive the liquid (14).
Storm fails to disclose wherein the second switching contact formed from a second plurality of closed bodies arranged against one another and wherein the second plurality of closed bodies comprises a second plurality of hollow spaces arranged between the second pluralities of closed bodies and configured to receive the liquid.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the second switching contact formed from a second plurality of closed bodies arranged against one another and where the second plurality of closed bodies comprises a second plurality of hollow spaces arranged between the second pluralities of closed bodies and configured to receive the liquid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Storm further discloses where the first switching contact (10) comprises at least a first switching contact surface (11) where the second switching contact (42) comprises a second switching contact surface, where the first switching contact surface (10) and the second switching contact surface are configured to contact each other to close the electrical circuit, and
where one or more of the first switching contact surface (11) comprises one of a rounded surface.

Regarding claim 4, Storm further discloses where the closed bodies (13) have body contact surfaces (11), where the body contact surfaces (11a) of the closed bodies (13) are arranged against one another and in contact inside the at least one of the switching contacts (10) to delimit the hollow spaces (12) arranged between the closed bodies (13).
Regarding claim 5, Storm further discloses where the hollow spaces (12) between the closed bodies (13) are configured as capillary columns, and where capillary columns, and where the capillary columns are configured to retain liquid (14) in the capillary columns through a capillary action (surface tension) [col. 3, lines 37-38].
Regarding claim 12, Storm further discloses where the closed bodies (13) are configured as metallic closed bodies comprising copper, silver, gold or a mixture thereof [col. 2, lines 50-55].
Regarding claim 14, Storm further discloses wherein the at least one switching contact (10) respectively comprises a carrier plate (11) on which the plurality of closed bodies (13) arranged against one another is formed.
Regarding claim 17, Storm further discloses where the closed bodies (13) comprise a metallic coating comprising a metal selected from the group comprising copper [col. 2, lines 61-63].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Guyot, US 20050074934.
Regarding claim 6, Storm fails to disclose wherein the at least one switching contact is configured as a pyramid which comprises a pyramid tip for closing the electrical circuit, wherein the pyramid is formed from several layers of closed bodies arranged against one another, wherein the pyramid is configured as a tetrahedron, a square pyramid, a five-sided pyramid or a six-sided pyramid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact tip of Storm with the teaching of Guyot, thereby providing a contact tip that also reduces the total area of the contact region between the switching surfaces, whereby low adhesive forces occur between the switching surfaces.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Molyneux et al, US 7321281 [Molyneuxj.
Regarding claims 13 and 19, Storm discloses the claimed invention, except wherein a housing is hermetically seal and a housing interior filled with a protective gas, claim 13; and the protective gas is
selected from the group comprising nitrogen, sulphur hexafluoride, inert gas, or a mixture thereof, claim 19.
Molyneux discloses (fig. 5) a high voltage relay (10) having a housing (12) hermetically seal and a housing interior filled with a protective gas and the protective gas is selected from the group comprising nitrogen, sulphur hexafluoride, inert gas, or a mixture thereof [abs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Storm with the teaching of the sealed housing of Molyneux, thereby providing protective gas within the interior, thus allowing the switch to operate with good arc-suppressing properties.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Kurek et al, US 5967303 [Kurek].

Kurek discloses (figs. 17-18) a switching device (20) comprising a carrier plate (92) configured to deform to bring a first switching contact (94) and a second switching contact (72) into contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Storm with the teaching of the carrier of Kurek, thereby providing a contact arrangement preventing flashovers between the elements of the switch.
Response to Arguments
Applicant's arguments filed March 22nd, 2021 were fully considered. All relevant arguments were fully addressed in the new rejections, above.
Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action.
Independent claim 20 now contains the subject matter indicated as allowable in the previous Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833